Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 1 of 22 Pageid#: 176




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

   REGAL CINEMAS, INC.,
                                                            CASE NO. 3:21-cv-4
                                           Plaintiff,
                                                            MEMORANDUM OPINION
                          v.

   TOWN OF CULPEPER,                                        JUDGE NORMAN K. MOON

                                       Defendant.


        Plaintiff Regal Cinemas, Inc. (“Regal”), has filed the present action against the Town of

 Culpeper, Virginia (“the Town”), for unlawfully terminating the parties’ lease agreement. Regal

 raises the following four counts in its Complaint: (1) declaratory judgment, (2) injunctive relief,

 (3) equitable estoppel, and (4) breach of contract. The Town has moved to dismiss the Complaint

 in its entirety under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. The Court

 held a hearing on the motion on June 4, 2021, and the matter is ripe for decision. For the reasons

 explained below, the motion will be granted in part and denied in part.

                         I.      ALLEGED FACTUAL BACKGROUND

        For purposes of ruling on the motion to dismiss, the Court accepts as true the following

 allegations set forth in the Complaint.

                                                A. The Lease

        On April 29, 1999, R/C Theatres Management Corporation (“R/C”) entered into a twenty-

 year lease agreement (the “Lease”) with the Town for property located at 210 South Main Street,

 Culpeper, Virginia 22701 (the “Property”). Id. ¶¶ 1, 10. The Property was “partially or wholly

 undeveloped” when the parties executed the lease and, as part of their agreement, R/C agreed to


                                                        1
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 2 of 22 Pageid#: 177




 construct a movie theater complex there at its own expense. Id. ¶¶ 12–13. R/C constructed and

 operated a movie theater complex on the Property at its own expense, and in exchange, R/C

 negotiated favorable annual rent payments based on R/C’s total gross receipts for the prior year.

 Id. ¶¶ 14–15.

        In 2005, Regal purchased the leasehold estate and personal property from R/C. Id. ¶ 16.

 Regal accordingly assumed the Lease and all obligations thereunder pursuant to a Consent of

 Landlord dated March 24, 2005, an Assignment and Assumption of Lease Agreement dated April

 28, 2005 (“Assignment”), and a Memorandum of Lease dated April 28, 2005. Id. Regal and the

 Town agreed that Regal’s lease would be subject to all of the terms, covenants, and conditions set

 forth in the Lease, and at the time Regal assumed the Lease, the Town was aware that Regal would

 continue using the Property to operate a movie theater. Id. ¶¶ 18–19. On October 29, 2019, Regal

 exercised its right to extend the Lease for five years, until April 30, 2025. Id. ¶ 22.

                          B. The Early Termination and Default Provisions

        Section 19 of the Lease allows the Lease to be terminated in certain circumstances. Section

 19 reads:

                 Early Termination: In the event that Tenant vacates, abandons or
                 deserts the Property, or ceases operating its movie theatre business
                 at the Property for a period of one hundred twenty days (120) or
                 more, without opening or reopening as the case may be, and except
                 for the making of necessary renovations or repairs following a fire
                 or other casualty, Landlord may, at its sole option, declare the
                 Tenant in default and terminate this Lease by giving written notice
                 of such termination and of the effective date thereof to Tenant.
                 Upon giving such notice, this Lease shall cease and come to an end
                 as of the date set forth in said notice with the same force and effect
                 as if such date had originally been set forth herein as the expiration
                 date of this Lease. Tenant shall deliver possession of the Property
                 to Landlord free and clear of all liens and encumbrances, but Tenant
                 shall remain liable under any indemnities and other provisions
                 designated herein to survive the expiration or termination of the



                                                   2
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 3 of 22 Pageid#: 178




                Lease. Landlord shall have each and all the remedies provided for
                default in this Lease.

 Compl. Ex. 1 § 19, ECF No. 1-1. Regal maintains that pursuant to Section 19, early termination

 is not possible unless the Town (1) gives Regal written notice and (2) allows Regal 30 days from

 the date of the written notice to cure the alleged default. Compl. ¶ 31. To this end, Section 20 of

 the Lease specifies various scenarios in which Regal is in default under the Lease, including “[i]f

 [Regal] defaults in or breaches the observance or performance of any other covenant, condition,

 agreement or provision contained in this Lease, unless such default is remedied within thirty (30)

 days after written notice is given to [Regal].” Compl. Ex. 1 § 20.

            C. Regal Temporary Closes the Theater During the COVID-19 Pandemic

        In the wake of the COVID-19 Pandemic and Governor Northam’s Executive Order

 Number 53, Regal closed its Culpeper movie theater to the public on March 23, 2020. Compl. ¶¶

 34, 36. The Executive Order allowed for theaters such as Regal to reopen the movie theater with

 limited capacity and various restrictions on July 1, 2020. Id. ¶ 37. Regal did so on August 28,

 2020, but it temporarily suspended its operations again on October 9, 2020, “due to low attendance,

 lack of film product, and safety concerns, as the Commonwealth continued to report thousands of

 positive COVID-19 cases each day.” Id. ¶ 39.

        Regal maintains that it used the temporary suspensions to perform maintenance and repairs

 and to make safety modifications. Id. ¶¶ 40–41. Moreover, Regal attests it has not abandoned or

 vacated the Property, has never fully or permanently ceased operations on the Property, and “has

 continued to operate its movie theatre business on the Property, including by maintaining the

 Property, continuing to supply the Property with all utilities, preparing the Property for re-opening,

 and employing personnel to monitor the Property.” Id. ¶¶ 43–45.




                                                   3
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 4 of 22 Pageid#: 179




                                         D. The Town’s Response

         Due to the revenue declines Regal experienced during the COVID-19 pandemic, Regal did

 not pay the Town its quarterly rent payments on time during 2020. Id. ¶ 46. Regal then began

 negotiating with the Town to enter a payment plan for the rent arrears. Id. ¶ 48. During the

 negotiations, the Town, “and specifically its Treasurer, Howard Kartel, assured Regal of the

 Town’s support of Regal and its lease of the Property, even stating that the Town was looking

 forward to Regal’s re-opening in the spring of 2021.” Id. ¶ 50. Kartel further informed Regal that

 it would owe less in rent the next year. Id. ¶ 51. Relying on Kartel’s assurances, “Regal engaged

 in negotiations with the Town to establish a payment plan for past due rent, and planned to reopen

 to the public in the spring, but took no further or alternative action to protect its rights and interests

 under the Lease.” Id. ¶ 52. The Town, however, “had no intention of negotiating with Regal in

 good faith, and instead was waiting for the purported 120-day clock to pass to attempt to invoke

 the early termination provision in the Lease, without providing the proper notice and cure period.”

 Id. ¶ 53.

         On January 27, 2021, Kartel notified Regal that the Town would not allow any abatement

 of the past due rent and that the Town “understood that the rent for the upcoming annual period

 was expected to be fairly nominal.” Id. ¶ 54. Kartel also stated that it would not be an issue for

 Regal to make payments on all amounts owed and that Kartel would follow up with Regal after

 the next Culpeper Town Council meeting. Id. Regal alleges, however, that Kartel never did so.

 Id. ¶ 55.

         On February 10, 2021, the Town sent Regal a “letter purporting to terminate the Lease

 under Section 19 of the Lease . . . .” Id. ¶ 56. Regal refers to this letter in the Complaint as the

 “Purported Termination Notice.” Id. The Notice alleged that Regal was in default under Section



                                                     4
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 5 of 22 Pageid#: 180




 19 of the Lease because it had stopped operating the movie theater at the Property “for a continuous

 period in excess of 120 days, namely October 9, 2020, through February 9, 2021.” Id. ¶ 58 (quoting

 Compl. Ex. 7 at 2, ECF No. 1-7). The Notice “also purports to put Regal on notice of a default

 under Section 6 of the Lease for failure to pay rent for the period from May 1, 2020, through

 February 2021 and associated late fees in the amount of $56,428.65.” Id. ¶ 64. Regal alleges that

 the Town has “acknowledged that Regal has 30 days to cure its alleged default for failure to pay

 rent and associated late fees.” Id. ¶ 65.

        Regal alleges that the Town is incorrect in alleging that Regal ceased its movie theater

 operations, as “Regal has not vacated, abandoned, or deserted the Property, nor has it ceased

 operating its movie theatre business at the Property for 120 days or more.” Id. ¶ 59. But even

 assuming Regal did fully cease operations for 120 days, “the Purported Termination Notice

 provided Regal with no opportunity to cure its alleged default, instead declaring that the Lease was

 to be terminated effective just three dates later on February 13, 2021.” Id. ¶ 61 (citing Compl. Ex.

 7 at 2.) Regal maintains that the Town’s “lack of notice and lack of opportunity to cure is a plain

 and material breach of the Town’s obligations under the Lease.” Id.

        One day later, on February 11, 2021, the Town’s Treasurer “doubled down and refused to

 reconsider the Town’s purported termination” and notified Regal it would inspect the movie

 theater’s premises on February 16, 2021. Id. ¶ 62. The Town also expressed its intent to seek bids

 to prospective tenants for a new lease of the Property. Id. On February 12, 2021, Regal sent the

 Town a check “in full satisfaction of the rent and late fees” that Regal purportedly owed. Id. ¶ 66.

 In doing so, Regal “thereby cur[ed] in full any alleged default for failure to pay rent within the

 required cure period.” Id.




                                                  5
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 6 of 22 Pageid#: 181




                                    II.     LEGAL STANDARD

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

 sufficiency of a complaint to determine whether a plaintiff has properly stated a claim. The

 complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

 level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint

 taken as true and all reasonable inferences drawn in the plaintiff's favor. King v. Rubenstein, 825

 F.3d 206, 212 (4th Cir. 2016). A motion to dismiss “does not, however, resolve contests

 surrounding the facts, the merits of a claim, or the applicability of defenses.” Id. at 214.

        Although the complaint “does not need detailed factual allegations, a plaintiff's obligation

 to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

 555; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of

 a cause of action, supported by mere conclusory statements, do not suffice.”). A court need not

 “accept the legal conclusions drawn from the facts” or “accept as true unwarranted inferences,

 unreasonable conclusions, or arguments.” Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d

 754, 768 (4th Cir. 2011) (internal quotations omitted). And the court cannot “unlock the doors of

 discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79.

 This is not to say Rule 12(b)(6) requires “heightened fact pleading of specifics”; instead, the

 plaintiff must plead “only enough facts to state a claim to relief that is plausible on its face.”

 Twombly, 550 U.S. at 570. Still, “only a complaint that states a plausible claim for relief survives

 a motion to dismiss.” Iqbal, 556 U.S. at 679.




                                                   6
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 7 of 22 Pageid#: 182




                                           III.    ANALYSIS

        The Town argues that each count fails to state a claim under Federal Rule of Civil

 Procedure 12(b)(6). The Court will first address Regal’s breach of contract claim before discussing

 its remaining claims.

                                          A. Breach of Contract

        Count IV alleges breach of contract. To state a claim for breach of contract in Virginia, a

 plaintiff must show: “(1) a legally enforceable obligation of a defendant to a plaintiff; (2) the

 defendant’s violation or breach of that obligation; and (3) injury or damage to the plaintiff caused

 by the breach of obligation.” Filak v. George, 594 S.E.2d 610, 619 (Va. 2004). When interpreting

 a contract, courts in Virginia follow the “plain meaning” rule. Appalachian Power Co. v. Greater

 Lynchburg Transit Co., 374 S.E.2d 10, 12 (Va. 1988). Courts must therefore “construe the contract

 as a whole, striving not to place emphasis on isolated terms wrenched from the larger contractual

 context.” Babcock v. Wilcox Co. v. Areva NP, Inc., 788 S.E.2d 237, 244 (Va. 2016). This in turn

 requires “giv[ing] effect to all of the language in a contract if its parts can be read together without

 conflict.” Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983).

        Moreover, whether a contractual provision is ambiguous is a matter of law for the Court to

 determine. Pocahontas Min. Ltd. Liability Co. v. CNX Gas Co., LLC, 666 S.E.2d 527, 530 (Va.

 2008). “An ambiguity exists when the contract’s language is of doubtful import, is susceptible of

 being understood in more than one way or of having more than one meaning, or refers to two or

 more things at the same time.” Id. at 531. However, “[t]he mere fact that the parties disagree

 about the meaning of the contract's terms is not evidence that the contract language is ambiguous.”

 Id. Courts ascertaining whether a contract is ambiguous “consider the words employed by the

 parties in accordance with their usual, ordinary, and popular meaning.” Id. “No word or phrase



                                                    7
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 8 of 22 Pageid#: 183




 employed in a contract will be treated as meaningless if a reasonable meaning can be assigned to

 it, and there is a presumption that the contracting parties have not used words needlessly.” Id.

         Count IV alleges that the Town breached the Lease by (1) attempting to terminate it early

 pursuant to Section 19 when the factual requirements of Section 19 were not satisfied, (2)

 attempting to terminate the lease early without providing 30 days’ written notice and an

 opportunity to cure, and (3) “interfering with and hindering Regal’s quiet enjoyment of the

 Property, including by purporting to terminate the Lease, and threatening to re-take the Property,

 impair Regal’s access to the Property, and interfere with Regal’s business operations on the

 Property.” Compl. ¶¶ 93–95. The Town argues that because Regal ceased its operations for 120

 days, Section 19 allowed the Town to terminate the lease early. The Town also asserts that it owed

 Regal no obligation to provide Regal with 120 days’ written notice and an opportunity to cure

 before terminating the Lease.

         As stated previously, Section 19 of the Lease allows for termination under circumstances.

 It reads:

                Early Termination: In the event that Tenant vacates, abandons or
                deserts the Property, or ceases operating its movie theatre business
                at the Property for a period of one hundred twenty days (120) or
                more, without opening or reopening as the case may be, and except
                for the making of necessary renovations or repairs following a fire
                or other casualty, Landlord may, at its sole option, declare the
                Tenant in default and terminate this Lease by giving written notice
                of such termination and of the effective date thereof to Tenant.
                Upon giving such notice, this Lease shall cease and come to an end
                as of the date set forth in said notice with the same force and effect
                as if such date had originally been set forth herein as the expiration
                date of this Lease. Tenant shall deliver possession of the Property
                to Landlord free and clear of all liens and encumbrances, but Tenant
                shall remain liable under any indemnities and other provisions
                designated herein to survive the expiration or termination of the
                Lease. Landlord shall have each and all the remedies provided for
                default in this Lease.



                                                  8
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 9 of 22 Pageid#: 184




 Compl. Ex. 1 § 19. Regal first argues that the Town’s attempted termination pursuant to Section

 19 breached the Lease because Regal never vacated the Property or ceased its movie theater

 operations for 120 days. But even if it did stop operating its movie theater business for at least

 120 days, Regal argues that the Town improperly failed to give Regal 30 days’ written notice and

 an opportunity to cure. For the following reasons, the Court disagrees and concludes that Count

 IV must be dismissed.

                                       1. Operations Cessation

        The parties dispute whether Regal ceased its movie theater operations for 120 days. The

 Town points out that Regal’s own Complaint alleges that Regal “temporarily suspended its

 operations on October 9, 2020, due to low attendance, lack of film product, and safety concerns,”

 and that as of the Complaint’s February 15, 2021, filing, the theater “remain[ed] temporarily closed

 to the public . . . .” Compl. ¶¶ 39, 42. The Complaint therefore alleges that Regal suspended its

 operations for at least 120 days, the Town argues. Regal, however, disputes that it ceased its movie

 theater operations and notes that the Complaint alleges that during the time it closed the theater to

 the public, “Regal used these temporary suspensions to conduct modifications necessary due to

 the COVID-19 pandemic, including (but not limited to), investing in and installing sanitation

 equipment,” and “performed necessary maintenance and repairs to protect the building from water

 intrusion, service the HVAC system, and otherwise engaged in activity to prevent the deterioration

 of the premises.” Id. ¶¶ 40–41. The Complaint also alleges that “at no point has Regal ever

 abandoned or vacated the Property, nor has Regal fully or permanently ceased operations on the

 Property at any point.” Id. ¶ 43.




                                                  9
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 10 of 22 Pageid#: 185




         The Court concludes that per Section 19’s plain language and the Complaint’s own

  allegations, Regal ceased its operations for 120 days. For the Town to have validly terminated

  the Lease under Section 19, Regal must either have:

                 vacate[d], abandon[ed] or desert[ed] the Property, or cease[d]
                 operating its movie theatre business at the Property for a period of
                 one hundred twenty days (120) or more, without opening or
                 reopening as the case may be, and except for the making of
                 necessary renovations or repairs following a fire or other casualty.

  Compl. Ex. 1 § 19 (emphasis added). Although the Lease does not expressly define what

  constitutes Regal’s “operating its movie theatre business,” Section 19 includes the text “without

  opening or reopening as the case may be.” Id. Keeping the theater open to the public, therefore,

  is a requisite to “operating,” meaning that should Regal cease its movie theater operations, the only

  way under Section 19 to avoid default is to “open[] or reopen[]” before 120 days have accrued.

  The Complaint itself alleges that Regal did not do so. Compl. ¶¶ 39, 42.

         Moreover, per Section 6 of the Lease, the Regal’s annual rent is based on its “total gross

  receipts for the prior year.” Id. § 6. Indeed, pursuant to Section 6(a), “[w]here [Regal’s] gross

  receipts for the prior year were between $0 and $100,000, [Regal] shall pay 1.5% of the total of

  such gross receipts as annual rent,” meaning that were Regal to earn no gross receipts in a particular

  year, it would owe the Town no rent the following year. Id. § 6(a). Section 19, therefore, addresses

  this risk by allowing the Town to terminate the lease and avoid a situation in which a tenant remains

  closed to the public indefinitely and accrues no rent obligation for the following year. Regal’s

  argument that its closure did not constitute an operations cessation under Section 19 because it

  made renovations and maintenance repairs is therefore unconvincing.

         Finally, the Court is also convinced that Regal’s maintenance work did not constitute “the

  making of necessary renovations or repairs following a fire or other casualty.” See Compl. Ex. 1



                                                   10
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 11 of 22 Pageid#: 186




  § 19. Section 13, titled “Damage by Fire or Act of God,” provides useful context on this issue.

  See id. § 13. Aside from its use in Section 19, the term “casualty” appears only in Section 13. Id.

  Section 13 stipulates, inter alia, that:

                  If the Complex or other improvements on the Property, or any part
                  thereof, are damaged or destroyed by fire, flood, natural causes, or
                  other casualty, [Regal] shall promptly notify [the Town] of such
                  destruction or damage; and [Regal] with reasonable promptness and
                  diligence shall rebuild, replace and repair any damage or destruction
                  to the Property, at its sole cost and expense, to the extent of
                  insurance proceeds available, in conformity with the requirements
                  of Paragraph 11 above, so that after the completion of such repairs
                  the Property shall be, as nearly as possible, in a condition as good as
                  and having the value as great as the condition and value thereof
                  immediately prior to such damage or destruction.

  Id. Section 13 also stipulates that in instances in which “the Property is substantially damaged or

  destroyed in any single casualty so that the Property shall be unsuitable for restoration for [Regal’s]

  continued use and occupancy,” instead of rebuilding, Regal may give notice to the Town of its

  intent to terminate the Lease. Id. Section 13’s plain language therefore only contemplates

  instances of physical “damage or destruction” to the Property, and not for maintenance to account

  for a virus such as COVID-19. Section 19’s reference of “fire or other casualty” thus also only

  pertains to physical damage or destruction.        The Court accordingly concludes that Regal’s

  maintenance work during the COVID-19 pandemic does not qualify as “the making of necessary

  renovations or repairs following a fire or other casualty” under Section 19.

          Other courts have held similarly. In Gap Inc. v. Ponte Gadea New York LLC, the United

  States District Court for the Southern District of New York considered whether the COVID-19

  pandemic’s effects applied to a lease agreement clause which provided that in the event of a “fire

  or other casualty,” the tenant was obligated to “notify Landlord promptly of any fire or other

  casualty that occurs in the Premises” and “repair the damage to the Premises to the extent caused



                                                    11
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 12 of 22 Pageid#: 187




  by fire or other casualty,” except for in certain enumerated circumstances. __ F. Supp. 3d. __, No.

  20 CV 4541-LTS-KHP, 2021 WL 861121, at *2 (S.D.N.Y. Mar. 8, 2021). After noting that the

  clause at issue “refer[red] in several instances to a ‘fire or other casualty’ causing ‘damage’

  occurring ‘in’ or ‘to’ the ‘Premises,’ and describe[d] in detail the restoration obligations of the

  parties in the event such damage occur[red],” the court concluded that “casualty” referred only “to

  singular incidents, like fire, which have a physical impact in or to the premises . . . .” Id. at *6.

  The court accordingly found that “the COVID-19 pandemic and its effects did not constitute a

  casualty” under the lease agreement. Id. at *7.

         In sum, the Court finds that under the Lease’s plain language and Regal’s own Complaint,

  Regal ceased its movie theater operations for at least 120 days. Moreover, Regal’s maintenance

  work during that time period to account for the COVID-19 pandemic did not constitute “the

  making of necessary renovations or repairs following a fire or other casualty” and thus did not

  exempt Regal from the 120-day time frame.

                                   2. Notice and Cure Requirement

         Regal next argues that even if it did cease its movie theater operations at the Property for

  120 days, the Lease required the town to give Regal 30 days’ written notice and an opportunity to

  cure before it moved to terminate the Lease. In support, Regal points to Section 20 of the Lease,

  which enumerates several scenarios in which Regal is officially in “default” under the Lease,

  including when Regal “breaches the observance or performance of any other covenant, condition,

  agreement or provision contained in this Lease, unless such default is remedied within thirty (30)

  days after written notice is given to [Regal].” Compl. Ex. 1 § 20. Regal contends that the obligation

  to give 30-days written notice and an opportunity to cure in Section 20 also applies to the Town’s

  ability to terminate the Lease early under Section 19. The Court does not agree.



                                                    12
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 13 of 22 Pageid#: 188




         First, the Court notes that Section 19 makes no mention of a either a 30-day written notice

  requirement or an opportunity for Regal to remedy its default before the Town may terminate the

  Lease early. See id. § 19. Instead, Section 19 only provides that should Regal cease its movie

  theater operations for at least 120 days straight, the Town “may, at its sole option, declare [Regal]

  in default and terminate this Lease by giving written notice of such termination and of the effective

  date thereof to [Regal].” Id. Given that “[n]o word or phrase employed in a contract will be treated

  as meaningless if a reasonable meaning can be assigned to it,” and that “there is a presumption that

  the contracting parties have not used words needlessly,” the Court concludes that had the parties

  wished to impose a notice-and-cure requirement on the Town before it could terminate the Lease

  under Section 19, they would have done so expressly. CNX Gas, 666 S.E.2d at 530.

         Additionally, it is not clear to the Court how a “cure” is even possible in the event of a 120-

  day lapse in movie theater operations. Indeed, once its operations closure accrues 120 consecutive

  days, Regal has no means of “turning back the clock.” By February 5, 2021, Regal’s movie theater

  operations had remained closed to the public for 120 days straight, and Regal could do nothing to

  alter this accrual. The Court therefore finds, as a matter of law, that the Lease unambiguously does

  not require that the Town allow Regal 30-days’ written notice and an opportunity for Regal to cure

  under Section 19, and Count IV fails to state a claim for breach of contract.

                                                3. Excuse

         Lastly, Regal asserts that even if it defaulted under Section 19 of the Lease, this default

  was “excused by the doctrines of force majeure, frustration of purpose, failure of consideration,

  illegality, impossibility, and/or impracticability of performance.” Compl. ¶ 92. In sum, Regal

  contends that the Town’s attempted termination constitutes a breach because any default by Regal

  was excused. Again, the Court is not persuaded.



                                                   13
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 14 of 22 Pageid#: 189




          The doctrines Regal cites are affirmative defenses. See JTH Tax, LLC v. Shahabuddin, 477

  F. Supp. 3d 477, 482 (E.D. Va. 2020) (“Impossibility is an affirmative defense under Virginia

  law.”); CMA CGM S.A. v. Leader Int’l Express Corp., 474 F. Supp. 3d 807, 815–18 (E.D. Va.

  2020) (referring to frustration of purpose, impossibility, impracticability, and force majeure as

  affirmative defenses); Fed. R. Civ. P. 8(c)(1) (listing “failure of consideration” and “illegality” as

  affirmative defenses). As Regal acknowledges in its opposition brief, they are not independent

  bases to make out a prima facie claim for breach of contract. See Pl.’s Mem. Opp’n Mot. Dismiss

  21, ECF No. 13. To state a claim for breach of contract, Regal must show that the Town breached

  an enforceable obligation it owed Regal and, in doing so, caused Regal to suffer damages. Filak,

  594 S.E.2d at 619. If anything, in asserting it was excused from performing, Regal argues that no

  enforceable obligation existed between the parties. Thus, even if Regal could show that any of the

  above-cited defenses excused its performance under the lease, it would not support a breach of

  contract claim against the Town. The Court will therefore dismiss Count IV.

                                         B. Declaratory Judgment

          Count I requests a declaratory judgment concerning the parties’ rights and obligations

  under the Lease. The Declaratory Judgment Act gives federal courts the authority to “declare the

  rights and other legal relations of any interested party seeking such declaration, whether or not

  further relief is or could be sought.” 28 U.S.C. § 2201(a). Courts have jurisdiction in declaratory

  actions “when three essentials are met: (1) the complaint alleges an actual controversy between

  the parties of sufficient immediacy and reality to warrant issuance of a declaratory judgment; (2)

  the court possesses an independent basis for jurisdiction over the parties (e.g., federal question or

  diversity jurisdiction); and (3) the court does not abuse its discretion in its exercise of jurisdiction.”

  Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir. 2004).



                                                     14
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 15 of 22 Pageid#: 190




         But even when they have jurisdiction, “district courts possess discretion in determining

  whether and when to entertain an action under the Declaratory Judgment Act . . . .” Wilton v.

  Seven Falls Co., 515 U.S. 277, 282 (1995). A court must, however, have “good reason” for

  declining to exercise its declaratory judgment jurisdiction. Volvo, 386 F.3d at 594 (4th Cir. 2004).

  “In determining whether to exercise declaratory jurisdiction, the court must consider whether

  declaratory relief would ‘serve a useful purpose in clarifying and settling the legal relations at

  issue,’ and whether the judgment would ‘terminate and afford relief from the uncertainty,

  insecurity, and controversy giving rise to the proceeding.’” Metra Indus. v. Rivanna Water &

  Sewer Auth., No. 3:12CV00049, 2014 WL 652253, at *2 (W.D. Va. Feb. 19, 2014) (quoting Volvo,

  386 F.3d at 594).

         “[A] declaratory judgment action is an inherently forward-looking mechanism, intended to

  guide parties’ behavior in the future.” Fluor Fed. Sols., LLC v. BAE Sys. Ordnance Sys., Inc., No.

  7:190cv000698, 2021 WL960645, at *6 (W.D. Va. Mar. 15, 2021) (quoting Merino v. EMC Mortg.

  Corp., No. 1:09-cv-1121, 2010 WL 1039842, at *4 (E.D. Va. Mar. 19, 2010)). Such relief,

  therefore, “is unavailable in situations where claims and rights asserted have fully matured, and

  the alleged wrongs have already been suffered.” AvePoint, Inc. v. Knickerbocker, 475 F. Supp. 3d

  483, 488 (E.D. Va. 2020) (cleaned up); see also Tapia v. U.S. Bank, N.A., 718 F. Supp. 2d 689,

  695 (E.D. Va. 2010) (“Declaratory judgments . . . are untimely if the questionable conduct has

  already occurred or damages have already accrued.”) (alteration omitted).

         As a preliminary matter, the Court has jurisdiction to hear the declaratory judgment claim.

  First, the Complaint alleges a controversy between Regal and the Town “of sufficient immediacy

  and reality to warrant issuance of a declaratory judgment,” as the parties dispute whether the Town

  has effectively terminated its lease with Regal. Second, the Court has diversity jurisdiction over



                                                  15
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 16 of 22 Pageid#: 191




  the parties. Regal is incorporated in Tennessee and maintains its headquarters in Tennessee, while

  the Town is an incorporated town in Virginia, and the amount-in-controversy exceeds $75,000.

  Compl. ¶¶ 5–7.

         Moreover, the Court does not believe that exercising its declaratory judgment jurisdiction

  would constitute an abuse of discretion. The Complaint alleges that the Town has only attempted

  to improperly terminate the Lease and describes the attempt as merely a “purported termination.”

  See Compl. ¶¶ 1, 62, 69, 70. The Complaint further alleges that this “purported termination” was

  “improper and ineffective,” and that “as of the date of [the Complaint’s] filing, . . . Regal intends

  to re-open the theatre shortly.” Id. ¶¶ 42, 70. A declaratory judgment could therefore serve a useful

  purpose in clarifying Regal’s and the Town’s rights and obligations under the Lease and “guide

  [the] parties in their future conduct in relation to each other, thereby relieving them from the risk

  of taking undirected action incident to their rights.” Seneca Ins. Co. v. Shipping Boxes I, LLC, 30

  F. Supp. 3d 506, 511 (E.D. Va. 2014) (quoting Charlottesville Area Fitness Club Operators Ass’n

  v. Albemarle Cnty. Bd. of Sup’rs, 737 S.E.2d 1, 7 (Va. 2013)).

         Concerning the merits of Regal’s declaratory judgment request, the Court concludes that

  at least part of Count I must survive the motion to dismiss. As discussed previously, the Court

  finds that per Regal’s own Complaint and the Lease attached thereto, Regal ceased its movie

  theater operations for 120 days, Regal’s maintenance work did not constitute the “making of

  necessary renovations or repairs following a fire or other casualty,” and the Town owed Regal no

  obligation to provide 30 days’ written notice and an opportunity to remedy its default due to the

  operations cessation. The Court therefore cannot issue a declaratory judgment that (1) the Town’s

  “purported termination of the Lease was ineffective and is of no legal consequence”; (2) “the Lease

  remains in full force and effect”; (3) Regal’s current temporary suspension of its movie theater



                                                   16
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 17 of 22 Pageid#: 192




  operations during the COVID-19 pandemic does not constitute a cessation under Section 19 of the

  Lease; (4) “any period during which Regal was conducting necessary modifications or repairs at

  the theatre relating to COVID-19 does not count towards the 120-day item period in section 19”;

  and (5) the Town must provide Regal with written notice of default and 30 days to cure before any

  early termination under Section 19 of the Lease becomes effective. Compl. ¶ 72.

         However, Regal alternatively requests that the Court issue a declaratory judgment that

  Regal’s operations cessation is excused and that the Town “cannot terminate the lease early

  notwithstanding Section 19, under the doctrines of force majeure, frustration of purpose, illegality,

  impossibility, impracticability, and/or failure of consideration.” Id. ¶ 73. Again, these doctrines

  are affirmative defenses. At the Rule 12(b)(6) stage, however, courts “generally cannot reach the

  merits of an affirmative defense” except for “in the relatively rare circumstances where facts

  sufficient to rule on an affirmative defense are alleged in the complaint . . . .” Goodman v. Praxair,

  Inc., 494 F.3d 458, 464 (4th Cir. 2007). Courts may only do so when “all facts necessary to the

  affirmative defense clearly appear on the face of the complaint.” Id. (cleaned up). The Court will

  accordingly address each of the above-cited doctrines in turn.

         While the Lease does not explicitly mention the term “force majeure,” Section 13 covers

  “Damage by Fire or Act of God” and therefore most closely resembles a traditional force majeure

  clause. “In interpreting any force majeure provision, courts must construe contracts as they are

  written.” CMA CGM S.A., 474 F. Supp. 3d at 818 (citing Vienna Metro LLC v. Pulte Home Corp.,

  786 F. Supp. 2d 1076, 1086 (E.D. Va. 2011)). And as discussed above, Section 13 only

  contemplates instances of physical “damage or destruction” to the Property. See Compl. Ex. 1 §

  13. The Complaint alleges no physical damage to the property, meaning Section 13 does not

  excuse Regal from performing under the Lease. The Court finds that “all facts necessary to the



                                                   17
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 18 of 22 Pageid#: 193




  affirmative defense appear on the face of the complaint” and will accordingly grant the motion to

  dismiss as to Regal’s request for declaratory judgment on this proffered excuse for performing

  under the Lease. Goodman, 494 F.3d at 464.

          The Court is also persuaded that Regal is not exempt from performing under the defense

  of illegality. In Virginia, “a party who consents to, and participates in, an illegal act cannot recover

  damages from other participants for the consequences of that act.” Vienna Metro, 786 F. Supp. 2d

  at 1083 (citing Johnson v. Campbell, 521 S.E.2d 764, 766 (Va. 1999)).                  The Complaint

  acknowledges that Regal was allowed to reopen its movie theater to the public starting July 1,

  2020, but instead “temporarily suspended its operations on October 9, 2020, due to low attendance,

  lack of film product, and safety concerns, as the Commonwealth continued to report thousands of

  positive COVID-19 cases each day.” Compl. ¶¶ 37, 39. Again, all facts necessary to this

  affirmative defense appear in the Complaint, and Regal cannot rely on the defense of illegality.

  The Court will dismiss this portion of its declaratory judgment request.

          Frustration of purpose, impossibility of performance, and impracticability are “related but

  legally distinct defenses” to breach of contract claims. Drummond Coal Sales, Inc. v. Norfolk So.

  Ry. Co., No. 7:16cv00489, 2018 WL 4008993, at *12 (W.D. Va. Aug. 22, 2018). Frustration of

  purpose “is narrow and applies to instances ‘where a wholly unforeseeable event renders the

  contract valueless to one party.’” CMA CGM S.A., 474 F. Supp. 3d at 816 (quoting Caper Corp.

  v. Wells Fargo Bank, N.A., 578 F. App’x 276, 288 (4th Cir. 2014)). The defense requires proof of

  three elements: (1) “frustration of the principal purpose of the contract”; (2) “the frustration is

  substantial”; and (3) “the non-occurrence of the frustrating event or occurrence was a basic

  assumption on which the contract was made.” Drummond Coal Sales, 2018 WL 4008993, at *15.

  “In order for frustration of the principal purpose of a contract to be substantial, it must be so severe



                                                    18
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 19 of 22 Pageid#: 194




  that it is not fairly to be regarded as within the risks assumed under the contract.” Id. (cleaned up).

  Indeed, “[i]t is not enough that the transaction has become less profitable for the affected party or

  even that [it] will sustain a loss.” Id. (internal quotation marks and citation omitted).

         Impossibility/impracticability also requires proof of three elements: (1) “the unexpected

  occurrence of an intervening act”; (2) “that such occurrence was of a character that its non-

  occurrence was a basic assumption of the agreement of the parties”; and (3) “that occurrence made

  performance impracticable.” Id. at *13 (citing Opera Co. of Boston v. Wolf Trap Found. for the

  Performing Arts, 817 F.2d 1094, 1102 (4th Cir. 1987)). The occurrence must be unexpected, but

  need not necessarily be unforeseeable, and “[t]he question is one of degree—how unexpected at

  the time the contract was made was the event that prevented performance.” Id. (citation omitted).

  Moreover, “performance that has become merely more difficult or unprofitable is not enough to

  establish objective impracticability.” Id. at *14 (cleaned up).

         Finally, the failure of consideration defense similarly “refers to contracts where originally

  there was consideration that subsequently failed.” Cabro Foods, Inc. v. Wells Fargo Armored

  Serv. Corp., 962 F. Supp. 75, 78 n.1 (S.D. W. Va. 1997). This defense appears similar, although

  not identical, to the defenses of frustration of purpose and impossibility/impracticability.

         At this stage in the proceedings, the Court cannot rule on whether the doctrines of

  frustration of purpose, impossibility/impracticability, and failure of consideration exempt Regal

  from performing under the Lease. Given the unique nature of the COVID-19 pandemic and its

  affects, discovery is necessary to shed light on the parties’ assumptions and expectations when

  entering into the Lease. In sum, the Court does not find this matter to be one of “the relatively rare

  circumstance” where the Complaint contains sufficient facts for the Court to rule on the affirmative




                                                    19
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 20 of 22 Pageid#: 195




  defenses of frustration of purpose, impossibility/impracticability, and failure of consideration. The

  Court will deny the motion to dismiss on this portion of the declaratory judgment request.

         In sum, the Court will dismiss all of Count I, except for Regal’s request for declaratory

  judgment that it was excused from performing under the Lease due to frustration of purpose,

  impossibility/impracticability, and failure of consideration.

                                            C. Injunctive Relief

         Count II seeks entry of an injunction barring the Town from terminating the Lease and

  from taking possession of the Property. Compl. ¶ 76. Regal seeks “temporary, preliminary, and

  permanent injunctive relief” enjoining the Town from (1) “terminating the Lease under Section 19

  during Regal’s current suspension of its full operations due to the COVID-19 pandemic”; (2) re-

  entering the Property, unless for permitted reasons upon proper notice under the terms of the

  Lease”; (3) “re-taking possession of the Property”; and (4) “preventing or interfering with Regal’s

  access to the Property, disrupting any of Regal’s operations at the Property, or otherwise

  interfering with Regal’s right to quiet enjoyment of the Property.” Id. ¶ 80.

         “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

  the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

  balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

  Res. Def. Council, 555 U.S. 7, 20 (2008). These same factors “are pertinent in assessing the

  propriety of any injunctive relief, preliminary or permanent.” Id. at 32; see also Amoco Prod. Co.

  v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987) (“The standard for a preliminary injunction

  is essentially the same as for a permanent injunction with the exception that the plaintiff must show

  a likelihood of success on the merits rather than actual success.”).




                                                    20
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 21 of 22 Pageid#: 196




          As discussed previously, Regal cannot succeed on the merits on its breach of contract

  claim. And although Regal may ultimately demonstrate that it was excused from performing and

  the Town did not effectively terminate the Lease, the Court does not agree at this stage that such

  success is “likely.” Indeed, in proving frustration of purpose, Regal must show that the frustration

  due to the COVID-19 pandemic is “so severe that it is not fairly to be regarded as within the risks

  assumed under the [Lease],” and “[i]t is not enough that the transaction has become less profitable

  for [Regal] or even that [Regal] will sustain a loss.” Drummond Coal Sales, 2018 WL 4008993,

  at *15 (cleaned up). And to show impossibility/impracticability, Regal faces a high burden in that

  “performance that has become merely more difficult or unprofitable is not enough to establish

  objective impracticability.” Id. at *14 (cleaned up). Given these high hurdles, the Court does not

  find that the Complaint demonstrates a likelihood of success on the merits. The Court will dismiss

  Count II.

                                               D. Equitable Estoppel

          Finally, Count III contends that due to its purposeful misrepresentations it made about its

  intent to terminate the Lease, the Town is estopped from claiming that the February 10, 2021,

  termination is effective. Compl. ¶¶ 82–88. “In Virginia, there is no recognized cause of action for

  equitable estoppel, and the doctrine is usually asserted as a shield rather than a sword.” 1 Virginia

  Power Energy Mktg., Inc. v. EOT Energy, LLC, No. 3:11cv630, 2012 WL2905110, at *10 (E.D.

  Va. Jul. 16, 2012) (cleaned up) (collecting cases); Nasser v. WhitePages, Inc., No. 5:12cv00097,

  2014 WL55783, at *1 (W.D. Va. 2014) (same). For this reason, Count III fails to state a claim for

  relief and must be dismissed.




  1
   The Lease is governed by Virginia law. See Compl. Ex. 1 § 27 (“This Lease and all rights and obligations of the
  parties hereunder shall be governed by and construed according to the laws of the Commonwealth of Virginia.”).

                                                         21
Case 3:21-cv-00004-NKM-JCH Document 28 Filed 07/14/21 Page 22 of 22 Pageid#: 197




         But even if the Court were to consider equitable estoppel as a valid cause of action, Count

  III would still fail to state a claim. The Complaint does not allege that the parties made any written

  modifications to the Lease. As the Town points out, Section 30 of the Lease requires that all Lease

  modifications be made in writing and “executed and acknowledged by each of the Parties,”

  meaning Regal’s reliance on any statements by the Town during negotiations was not reasonable.

  See Compl. Ex. 1 § 30. Moreover, the Complaint points specifically to Town treasurer Howard

  Kartel as the source of the Town’s alleged misrepresentations that Regal relied on. See Compl. ¶¶

  50–56. The Town of Culpeper Code of Ordinances sets the town manager—and not the town

  treasurer—as the “custodian of all property belonging to the town,” and gives the town manager

  the authority to “rent town-owned property, including . . . buildings . . . .” Town of Culpeper Code

  of Ordinances § 2-122. Regal thus cannot plausibly allege that it “reasonably relied on the

  representations and conduct of the defendant, such that [it] changed [its] position to [its]

  detriment.” Butler v. Fairfax Cnty. School Bd., 780 S.E.2d 277, 282 (Va. 2015) (quoting Tuomala

  v. Regent Univ., 477 S.E.2d 501, 506 (Va. 1996)). The Court will accordingly dismiss Count III.

                                          IV.     CONCLUSION

         For the foregoing reasons, the Court will grant in part and deny in part the Town’s motion

  to dismiss. All claims are dismissed except for Regal’s request for declaratory judgment as to

  excuse due to frustration of purpose, impossibility/impracticability, and failure of consideration.

         An appropriate Order will issue.

         The Clerk of Court is directed to send this Memorandum Opinion to all counsel of record.

         Entered this 14th
                      ___ day of July, 2021.




                                                   22
